[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISIONON APPLICATION FOR BILL OF DISCOVERY
General Statutes § 52-190a (a) provides that "[N]o civil action shall be filed to recover damages resulting from personal injury . . . in which it is alleged that such injury . . . resulted from the negligence of a health care provider, unless the attorney or party filing the action has made a reasonable inquiry . . . to determine that there are grounds for a good faith belief that there has been negligence in the care or treatment of the claimant."
A bill of discovery is an action in equity and a civil action. (Conn. Practice Book § 1.) Therefore, the action cannot brought absent the certificate of good faith belief required in § 52-190a(a). This court further adopts the reasoning of the court (Stodolink, J.) in a memorandum of decision dated March 22, 1996. Therefore the application is denied.
The parties argued the Bill of Discovery to the court on August 5, 1996. Briefs were filed on August 26, 1996 and September 2, 1996. The file was not forwarded to this judge in another judicial district until after the judge requested it upon receiving plaintiff's counsel's letter of January 14, 1997. The court finds that pursuant to Conn. Practice Book § 211A the parties have waived the issuance of a decision within 120 days of September 2, 1996 since no motion for reassignment was filed by a party.
SANDRA VILARDI LEHENY, J.